DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose the input is configured to receive a classification of the first and second versions of the product.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Oostendorp teaches wherein the input is configured to receive a classification of the first and second versions of the product (see par. 0043, 0080, 0082, 0093, teaches inspection stations (input) capturing images of vehicle badges and transmitting these to a controller, and teaches a production facility being used to produce a variety (different versions) of vehicles that are equipped with different optional equipment where a particular combination of optional equipment, also referred to as a trim level, receives a different set of vehicle badges and verifying that the correct vehicle badge is installed where the verification is based on a comparison of the badge images acquired by the inspection stations to multiple templates (classification) to determine if there is a likely match). 
Applicant argues that the cited references do not disclose the programmable assessor is configured to provide the sensed characteristics and classification of the 
Applicant argues that the cited references do not disclose the remote processor is configured to generate an assessment program based on the sensed characteristics and classification of the first and second versions of the product, and to provide the generated assessment program to the programmable assessor. The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Oostendorp teaches the remote processor is configured to generate an assessment program based on the sensed characteristics and classification of the first and second versions of the product, and to provide the generated assessment program to the programmable assessor (see Fig. 1; par. 0009, 0035, 0050, 0055, teaches a machine-vision system that utilizes multiple computing devices connected by one or more data networks to perform distributed processing for machine-vision analysis of a digital image, where the machine-vision system can distribute the processing of multiple machine-vision algorithms (assessment programs) to increase the processing capacity of the machine-vision system, and teaches a  controller performing analysis on collected digital images to obtain measurements and information related to the quality of a product, the 
Applicant argues that the cited references do not disclose the processor of the programmable assessor is configured to execute the generated assessment program to assess and sort additional versions of the product.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation Lodewyckx teaches wherein the processor of the programmable assessor is configured to execute the generated assessment program to assess and sort additional versions of the product (see par. 0005, 0014, teaches collecting increasing amounts of information (assessment program) relative to the objects of interest, and utilizing this information to make accurate sorting decisions).  Oostendorp teaches the remote processor is configured to generate an assessment program based on the sensed characteristics and classification of the first and second versions of the product, and to provide the generated assessment program to the programmable assessor (see Fig. 1; par. 0009, 0035, 0050, 0055, teaches a machine-vision system that utilizes multiple computing devices connected by one or more data networks to perform distributed processing for machine-vision analysis of a digital image, where the machine-vision system can distribute the processing of multiple machine-vision algorithms (assessment programs) to increase the processing capacity of the machine-vision system, and teaches a  controller performing analysis on collected digital images to obtain measurements and information related to the quality of a product, the controller including a vision analyzer for analyzing digital images using one or more machine-vision algorithms (generated assessment program).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5-9, 11, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oostendorp (U.S. 2013/0301902) in view of Lodewyckx (U.S. 20190087631).
Regarding claim 1, Oostendorp teaches a system (see Fig. 2)), comprising: 
a programmable assessor (see Fig. 2, 210), comprising an assessment chamber, which includes an assessment platform (see Fig. 2, 214) and a sensor (see Fig. 2, 212) arranged to sense characteristics of a product (see Fig. 2, 218) on the assessment platform; 

an input coupled to the processor (see par. 0092, 0093; Fig. 2, 212; Fig. 11, 1510); and 
a remote computer comprising a remote processor (see Fig. 1, 240), 
wherein the sensor is configured to sense characteristics of first and second versions of the product (see par. 0042, 0043, teaches using digital camera equipment to inspect multiple badges (versions) that are attached to vehicles), 
wherein the input is configured to receive a classification of the first and second versions of the product (see par. 0043, 0080, 0082, 0093, teaches inspection stations (input) capturing images of vehicle badges and transmitting these to a controller, and teaches a production facility being used to produce a variety (different versions) of vehicles that are equipped with different optional equipment where a particular combination of optional equipment, also referred to as a trim level, receives a different set of vehicle badges and verifying that the correct vehicle badge is installed where the verification is based on a comparison of the badge images acquired by the inspection stations to multiple templates (classification) to determine if there is a likely match),
wherein the programmable assessor is configured to provide the sensed characteristics and classification of the first and second versions of the product to the remote processor (see par. 0045, teaches a controller transmitting the digital image and computed quality measurements (characteristics and classification) to an archive server (remote processor)); and
wherein the remote processor is configured to generate an assessment program based on the sensed characteristics and classification of the first and second versions 
Oostendorp does not specifically teach wherein the processor of the programmable assessor is configured to execute the generated assessment program to assess and sort additional versions of the product.
Lodewyckx teaches wherein the processor of the programmable assessor is configured to execute the generated assessment program to assess and sort additional versions of the product (see par. 0005, 0014, teaches collecting increasing amounts of information (assessment program) relative to the objects of interest, and utilizing this information to make accurate sorting decisions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Oostendorp with the limitations as taught by Lodewyckx to provide for sorting of objects in a product stream formed of individual objects (see Lodewyckx par. 0005).



Regarding claim 5, Oostendorp teaches the programmable assessor further comprises an infeed conveyor configured to provide products to the assessment chamber of the programmable assessor (see Fig. 2, teaches production line moving products towards camera inspection stations).

Regarding claim 6, Oostendorp teaches the programmable assessor further comprises an outfeed conveyor configured to move products from the assessment chamber into containers (see Fig. 2, teaches production line moving products away from camera inspection stations).

Regarding claims 7, 19, Oostendorp teaches the sensor comprises an imager configured to sense visual characteristics of the product on the assessment platform (see Fig. 2; par. 0039, 0040, teaches multiple digital-cameras for monitoring the quality of a vehicle).

Regarding claim 8, Oostendorp teaches the generated assessment program includes artificial intelligence, computer vision, or image processing algorithms for 

Regarding claims 9, 14, Oostendorp teaches the sensor comprises a plurality of sensors arranged to sense different characteristics of the product on the assessment platform (see Fig. 2; par. 0044, 0053).

Regarding claim 11, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Oostendorp teaches storing, in a memory of the programmable assessor, the sensed characteristics and the classification of the first version of the product; storing, in the memory, the sensed characteristics and the classification of the second version of the product (see par. 0013, teaches digital image being analyzed and storing measurements computed); providing, by the programmable assessor to a remote computer, the stored sensed characteristics and classifications of the first and second versions of the product; generating, by the remote computer, an assessment program based on the stored sensed characteristics and classifications of the first and second versions of the product; providing, by the remote computer to the programmable assessor, the generated assessment program (see par. 0015, 0051, teaches the digital image being transmitted to an archive server on a first data network and the digital image being stored on the archive server and transmitted to the worker on the first data network, and 

Regarding claim 16, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Claims 3, 4, 13 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Oostendorp (U.S. 2013/0301902) in view of Lodewyckx (U.S. 20190087631) and further in view of Ahlen (U.S. 2017/0023490).
Regarding claims 3, 13, 18, Oostendorp teaches the sensor comprises N sensor(s); and an assessment platform (see Fig. 2).
Oostendorp and Lodewyckx do not specifically teach N+1 rollers, wherein the N+1 rollers are arranged adjacent to each other and have parallel axis of rotation.
Ahlen teaches N+1 rollers, wherein the N+1 rollers are arranged adjacent to each other and have parallel axis of rotation (see Fig. 1; par. 0081).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by 

Regarding claim 4, Ahlen teaches the assessment platform further comprises a motor coupled to the N+1 rollers (see par. 0081, teaches rollers being turned electrically or mechanically so that a product on the rollers is moved, and teaches rollers connected with a conveyer belt where it is inherent the conveyer has a motor to drive it).  Motivation for this combination has been stated in claim 3.

Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oostendorp (U.S. 2013/0301902) in view of Lodewyckx (U.S. 20190087631) and further in view of Kotula (U.S. 2018/0314866).
Regarding claims 10, 15, 20, Oostendorp and Lodewyckx do not specifically teach the sensed characteristics of the product include texture, color, size, and shape of the product.
Kotula teaches the sensed characteristics of the product include texture, color, size, and shape of the product (see par. 0021, 0024, 0025, 0037, teaches to process a wide variety of products that come in a wide variety of shapes and sizes, and teaches detection of various shape patterns in images.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Oostendorp with the limitations as taught by Lodewyckx and Kotula to provide for detection of various shape patterns in images (see Kotula par. 0037).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483